 

[ex10-1_001.jpg]

 

August 22, 2019

 

Charlie Szoradi

Owner

Revolution Energy Group, LLC

22 Waterloo Ave.

Berwyn, PA 19312

 

Removal from Advisory Board

 

Mr. Szoradi:

 

Due to lack of mutually beneficial business interests, 2050 Motors, Inc. hereby
removes you from its Advisory Board effective immediately. Ten (10) million
common stock purchase warrants issued May 9, 2019 to you are hereby canceled.

 

Thank you,

 

[ex10-1_002.jpg]

 

Vikram Grover

CEO

2050 Motors, Inc.

 



   

 

 